Citation Nr: 0730990	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for cerebral vascular 
disease.

6.  Entitlement to service connection for peripheral vascular 
disease.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to October 
1966.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

A videoconference hearing was held in July 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to service connection 
for diabetes mellitus, hypertension, peripheral neuropathy, 
coronary artery disease, cerebral vascular disease, and 
peripheral vascular disease.  These issues are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Hearing loss and tinnitus were not shown during the veteran's 
active service and the record contains no probative evidence 
that the veteran currently has hearing loss or tinnitus which 
is causally related to his active service or any incident 
therein.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in 
active service, nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  With regard to an application to reopen a claim 
which had been previously denied by a final decision, notice 
to the claimant must include an explanation of what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  Finally, regarding an appeal of an initial 
disability rating or effective date assigned when service 
connection is granted, such appeals are generally considered 
to be "downstream" issues from the original grant of 
service connection.  Therefore, in response to a notice of 
disagreement initiating an appeal of such an issue, VA is 
required by statute to issue a statement of the case (SOC) 
informing the claimant of the laws and regulations pertaining 
to the issue and notifying him or her of the evidence used to 
render the determination.  38 U.S.C.A. § 7105(d).  Separate 
notice of VA's duty to assist the veteran and of the 
veteran's responsibilities in the development of his appeal 
involving such downstream issues is not required when the 
veteran was provided adequate notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case involving claims for service connection, in a 
June 2004 letter issued prior to the initial rating decision 
on the claims, the RO notified the veteran of the information 
and evidence to substantiate his claim of service connection, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
While the June 2004 letter did not include the additional 
requirements delineated by the Court in Dingess/Hartman, the 
RO subsequently corrected this by issuing a letter in 
December 2006 for the express purpose of satisfying these 
additional requirements.  The RO then reconsidered the 
claims, as evidenced by the March 2007 Supplemental Statement 
of the Case.  Thus, no prejudice has resulted and the veteran 
has not argued otherwise.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Medrano v. Nicholson, 21 Vet. App 165 
(2007) (In order to cure a VCAA notice timing defect, a 
compliant notice must be issued followed by the 
readjudication of the claim).  For the reasons discussed 
above, therefore, the Board finds that VA has fulfilled its 
VCAA notification duties to the veteran to the extent 
necessary.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical and personnel records are on file, 
as are post-service clinical records identified by the 
veteran.  Despite being given the opportunity to do so, the 
veteran has neither submitted nor identified any additional 
post-service VA or private clinical records pertaining to his 
claims.  

Although the veteran has not been afforded a VA medical 
examination in connection with the issues decided in this 
appeal, the Board concludes that one is not necessary.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, the veteran's service medical and personnel 
records are negative for complaints or findings of hearing 
loss or tinnitus, or of in-service acoustic trauma.  The 
veteran worked in supply during service.  In addition, the 
record on appeal is entirely negative for any medical 
evidence of a current diagnosis of hearing loss or tinnitus.  
While the veteran is competent to describe his symptoms, he 
is not competent to render a diagnosis of a hearing loss 
disability or tinnitus.  Regardless, the Board notes that the 
record on appeal contains no indication that the veteran's 
claimed hearing loss and tinnitus are associated with his 
active service.  Lacking such evidence, the Board finds that 
a medical examination or opinion is not warranted under 38 
C.F.R. § 3.159(c)(4) (2007).  See Locklear v. Nicholson, 20 
Vet. App. 410 (2006); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its duties to the 
veteran.  A remand for additional notification or development 
would only result in unnecessarily delaying this matter with 
no benefit flowing to the veteran.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Thus, no further notification or 
development action is necessary on the issues now being 
decided.  


Background

The veteran's service medical records are entirely negative 
for any complaints or findings of hearing loss or tinnitus.  
At his September 1966 military discharge medical examination, 
the veteran's ears were normal on clinical evaluation and his 
hearing acuity was 15/15 on whispered voice testing.  On a 
report of medical history, the veteran denied hearing loss 
and other ear trouble.

The veteran's service personnel records show that he received 
the National Defense Service Medal, but no other awards or 
decorations indicative of combat service.  His principal 
duties during service included Supply Clerk and Signal Supply 
and Parts Specialist.  

In March 2004, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
numerous disabilities, including hearing loss and tinnitus.

In support of his claim, the RO obtained VA clinical records, 
dated from March 2003 to November 2004.  These records show 
that the veteran received treatment during this period for 
numerous disabilities, including hypertension, diabetes, and 
residuals of a left cerebral vascular accident.  However, 
these records are entirely silent for any complaints or 
findings of hearing loss or tinnitus.  

In a November 2004 rating decision, the RO denied service 
connection for hearing loss and tinnitus, finding that both 
the service medical records and the post service medical 
records, were entirely negative for any complaints or 
findings of hearing loss or tinnitus.  The veteran appealed 
the RO's decision, although he offered no specific argument 
in support of his appeal.

Thereafter, the RO obtained additional VA clinical records, 
dated from December 2004 to December 2006.  Again, these 
records are entirely negative for complaints or findings of 
hearing loss or tinnitus.  

At his July 2007 Board hearing, the veteran's representative 
indicated that during active service, the veteran was exposed 
to noise and did not wear any sort of hearing protection.  
The veteran's representative further indicated that after 
service, the veteran could recall having had no noise 
exposure.  The veteran's representative also indicated that 
the veteran recalled that he first began to experience 
ringing in his ears during service in Thailand.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system, may be also be established on 
a presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2007), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he argues are a result of noise 
exposure during his period of active service.

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In this case, the Board finds 
that none of the required elements has been met.  

With respect to element (1), the veteran reports that he has 
hearing loss and tinnitus.  The record on appeal, however, is 
entirely negative for any medical evidence of a current 
diagnosis of either hearing loss or tinnitus.

As was noted in the Board's VCAA discussion above, a letter 
was sent to the veteran in June 2004 which specifically 
listed the elements required for service connection, 
including "a current physical or mental disability."  The 
veteran was also advised in the November 2004 rating 
decision, the June 2006 Statement of the Case, and the March 
2007 Supplemental Statement of the Case, that his claim had 
been denied because the record on appeal contained no 
evidence of a current diagnosis of hearing loss or tinnitus.  
Nonetheless, no information or evidence pertaining to any 
current disability was subsequently received.

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  
The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As the Court has stated: "VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

To the extent that the veteran and his representative allege 
that hearing loss and tinnitus currently exist, it is now 
well-settled that as lay persons without medical training 
they are not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Accordingly, the Board finds that element (1) competent 
evidence of current disability, has not been met for both 
claims.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (service connection may not be granted unless a 
current disability exists); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  The appeal fails on that basis 
alone.  For the sake of completeness, however, the Board will 
also address the remaining two elements.

With respect to element (2), in-service disease or injury, as 
has been discussed above the veteran's service medical 
records contain no indication of either hearing loss or 
tinnitus.  In fact, at his September 1966 military separation 
medical examination, the veteran's ears were normal and a 
hearing test showed normal hearing acuity.  

The Board has considered the veteran's contentions that he 
was exposed to acoustic trauma during service and first 
experienced tinnitus in Thailand.  However, the 
contemporaneous evidence of record does not support his 
recent contentions.  For example, the veteran's service 
personnel records show that he worked as a supply clerk, and 
not in a field consistent with exposure to acoustic trauma.  
Moreover, while he now claims that he experienced ringing in 
his ears in service, no such complaints are recorded in his 
service medical records.  In fact, at the time of his 
separation from service, the veteran completed a report of 
medical history on which he specifically denied hearing loss 
and other ear trouble.  While the Board has considered the 
veteran's contentions, it finds that the contemporaneous 
records are entitled to more probative weight than the 
recollections of the veteran of events which occurred decades 
previously.  For these reasons, the Board finds that element 
(2) has also no been met.

Finally, element (3) requires medical of a nexus between 
service and a current disability.  In this case, the record 
contains no competent evidence which serves to link the 
claimed hearing loss or tinnitus to the veteran's military 
service.  While the Board has considered the veteran's 
contentions, as the record does not establish that he 
possesses a recognized degree of medical knowledge, he lacks 
the competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu, supra.

The veteran has contended that he has tinnitus which first 
began in Thailand.  The Board has considered the provisions 
of 38 C.F.R. § 3.303(b), relating to chronicity and 
continuity of symptomatology.  However, as discussed above 
there is no objective medical evidence of hearing problems or 
tinnitus.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent).  
Such evidence is lacking in this case.  

Moreover, the Board notes that while the concept of 
continuity of symptomatology under 38 C.F.R. § 3.303(b) 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The record in 
this case is entirely negative for any clinical evidence to 
support any assertion of a continuity of hearing loss and/or 
tinnitus since service.  The fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports any recent contention that the veteran experienced 
continuous symptomatology since the claimed in-service 
acoustic trauma is highly probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In summary, absent probative evidence that the veteran 
currently has hearing loss or tinnitus which is causally 
related to his active service, the claim must fail.  The 
Board finds that the preponderance of the evidence is against 
the claim in this regard and the benefit of the doubt 
doctrine is not for application here.  38 U.S.C. § 5107(b) 
(West 2002); Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran contends that he developed diabetes mellitus, 
with complications such as hypertension, peripheral 
neuropathy, coronary artery disease, cerebral vascular 
disease, and peripheral vascular disease, as a result of his 
exposure to herbicides during active service.  

VA regulations provide that a veteran who served on active 
duty in the Republic of Vietnam during the Vietnam era shall 
be presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

In this case, however, the veteran did not serve in the 
Republic of Vietnam.  He received the National Defense 
Service Medal, but no decorations, medals, badges, 
commendations, citations, campaign ribbons, or any other 
recognition indicative of Vietnam service.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  Rather, the veteran's 
service personnel records show that he served in Germany and 
Thailand only.  

The veteran asserts that he was exposed to Agent Orange while 
stationed in Thailand.  In a July 2004 statement, the veteran 
recalled that while he was stationed at Korat Air Force Base 
in Thailand, he worked in supply loading herbicides.  He 
recalled that such herbicides were sprayed around the base.  
A review of his personnel records shows that from July 1965 
to July 1966, the veteran was stationed with the 379th Signal 
Battalion in Thailand.  His military occupational specialty 
was a Signal Supply and Parts Specialist.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
Vietnam.  In such cases, VA's Adjudication Procedure Manual 
(M21-1MR) requires that a detailed statement of the veteran's 
claimed herbicide exposure be sent to the Compensation and 
Pension (C&P) Service, requesting a review of DoD's inventory 
of herbicide operations to determine whether herbicides were 
used or tested as alleged.  If the exposure is not verified, 
a request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.  
See M21-1MR, Part IV, Subpart ii, 2.C.10.m (change date 
September 29, 2006).  

Prior to any further adjudication of the claim, the veteran's 
allegations of Agent Orange exposure in Thailand should be 
investigated and developed as prescribed in M21-1MR.

Accordingly, the case is REMANDED for the following action:

1.  The RO should, in accordance with 
M21-1MR, Part IV, Subpart ii, 2.C.10.m, 
contact the Compensation and Pension 
(C&P) Service and request a review of 
DoD's inventory of herbicide operations 
to determine whether herbicides were used 
or tested as the veteran has alleged.  If 
the exposure is not verified, a request 
should then be sent to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for verification.  

2.  After conducting any additional 
development necessary based on the 
information obtained from C&P and/or 
JSRRC, the RO should readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


